      Case 5:20-cv-00089-TBM-MTP Document 11 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

BALWINDER SINGH                                                                    PETITIONER

v.                                                   CIVIL ACTION NO. 5:20-cv-89-TBM-MTP

SHAWN R. GILLIS                                                                  RESPONDENT


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                 AND GRANTING RESPONDENT’S MOTION TO DISMISS

       This matter is before the Court on submission of the Report and Recommendation [7]

entered by United States Magistrate Judge Michael T. Parker on August 11, 2020. Judge Parker

recommends that the Motion to Dismiss [6] for Mootness filed by the Respondent should be

granted because the Petitioner was removed from the United States to India on June 1, 2020. The

Petitioner has not filed an objection to the Report and Recommendation, and the time for filing an

objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App’x 879, 881 (5th Cir. 2010); Thomas v. Arn, 474 U.S. 140, 152,

106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to which no

objections are filed.”). Having considered Judge Parker’s Report and Recommendation, the Court

finds that it is neither clearly erroneous nor contrary to law.
      Case 5:20-cv-00089-TBM-MTP Document 11 Filed 05/13/21 Page 2 of 2




       IT IS ORDERED AND ADJUDGED that the Report and Recommendation [7] entered by

United States Magistrate Judge Michael T. Parker on August 11, 2020 is ADOPTED as the opinion

of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Respondent’s Motion to

Dismiss [6] as moot is GRANTED. The Petition for Writ of Habeas Corpus [1] is DISMISSED as

MOOT.

       THIS, THE 13th DAY OF MAY, 2021.


                                                    ____________________________
                                                    TAYLOR B. McNEEL
                                                    UNITED STATES DISTRICT JUDGE
